
	

114 HR 1758 IH: Tax Equity Act of 2015
U.S. House of Representatives
2015-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1758
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2015
			Mr. Nadler (for himself, Mr. Israel, and Mrs. Lowey) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for adjustments in the individual income tax
			 rates to reflect regional differences in the cost-of-living.
	
	
 1.Short titleThis Act may be cited as the Tax Equity Act of 2015. 2.Regional cost-of-living adjustments in individual income tax rates (a)General RuleSubsection (f) of section 1 of the Internal Revenue Code of 1986 is amended by adding at the end thereof the following new paragraphs:
				
					(9)Regional cost-of-living adjustments
 (A)In generalIn the case of an individual, the rate table otherwise in effect under this section for any taxable year (determined after the application of paragraph (1)) shall be further adjusted as provided in subparagraph (B).
 (B)Method of making regional adjustmentThe rate table otherwise in effect under this section with respect to any individual for any taxable year shall be adjusted as follows:
 (i)The minimum and maximum dollar amounts otherwise in effect for each rate bracket shall be multiplied by the applicable multiplier (for the calendar year in which the taxable year begins) which applies to the statistical area in which the individual’s primary place of abode during the taxable year is located.
 (ii)The rate applicable to any rate bracket (as adjusted by clause (i)) shall not be changed. (iii)The amount setting forth the tax shall be adjusted to the extent necessary to reflect the adjustments in the rate brackets.
							If any amount determined under clause (i) is not a multiple of $50, such amount shall be rounded to
			 the nearest multiple of $50.(10)Determination of multipliers
 (A)In generalNot later than December 15 of each calendar year, the Secretary shall prescribe an applicable multiplier for each statistical area of the United States which shall apply to taxable years beginning during the succeeding calendar year.
						(B)Determination of multipliers
 (i)For each statistical area where the cost-of-living differential for any calendar year is greater than 125 percent, the applicable multiplier for such calendar year is 90 percent of such differential.
 (ii)For each statistical area where the cost-of-living differential for any calendar year exceeds 97 percent but does not exceed 125 percent, the applicable multiplier for such calendar year is 1.05.
 (iii)For each statistical area not described in clause (i) or (ii), the applicable multiplier is the cost-of-living differential for the calendar year.
 (C)Cost-of-living differentialThe cost-of-living differential for any statistical area for any calendar year is the percentage determined by dividing—
 (i)the cost-of-living for such area for the preceding calendar year; by (ii)the average cost-of-living for the United States for the preceding calendar year.
							(D)Cost-of-living for area
 (i)In generalFor calendar year 2014 and each calendar year thereafter, the Secretary of Labor shall determine and publish a cost-of-living index for each statistical area.
 (ii)MethodologyThe cost-of-living index determined under clause (i) for any statistical area for any calendar year shall be based on average market prices for the area for the 12-month period ending on August 31 of such calendar year. The market prices taken into account under the preceding sentence shall be selected and used under the same methodology as is used by the Secretary of Labor in developing the Consumer Price Index for All Urban Consumers.
 (E)Statistical areaFor purposes of this subsection the term statistical area means— (i)any metropolitan statistical area as defined by the Secretary of Commerce, and
 (ii)the portion of any State not within a metropolitan statistical area as so defined. (11)Areas outside the united statesThe area applicable multiplier for any area outside the United States shall be 1..
			(b)Effective Date
 (1)In generalThe amendment made by this section shall apply to taxable years beginning after December 31, 2015. (2)Transition ruleNotwithstanding section 1(f)(9)(A) of the Internal Revenue Code (as added by this section), the date for prescribing applicable multipliers for taxable years beginning in calendar year 2014 shall be the date 1 year after the date of the enactment of this Act.
				
